Citation Nr: 1216651	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a separate grant of service connection for anemia, also claimed as myelodysplasia and pre-leukemia, as a residual of the Veteran's service-connected liposarcoma.

2.  Entitlement to a separate grant of service connection for chronic fatigue syndrome, as a residual of the Veteran's service-connected liposarcoma.

3.  Entitlement to a separate grant of service connection for diabetic hypoglycemia, as a residual of the Veteran's service-connected liposarcoma.

4.  Entitlement to a separate grant of service connection for a ventral hernia, as a residual of the Veteran's service-connected liposarcoma.

5.  Entitlement to a separate grant of service connection for abdominal pain, as a residual of the Veteran's service-connected liposarcoma.

6.  Entitlement to a separate grant of service connection for renal disease, as a residual of the Veteran's service-connected liposarcoma.
7.  Entitlement to a separate grant of service connection for residuals of chemotheraphy and radiation, as a residual of the Veteran's service-connected liposarcoma.

8.  Entitlement to a separate grant of service connection for depression, as a residual of the Veteran's service-connected liposarcoma.

9.  Entitlement to a separate grant of service connection for a deformity of the testicles with impotency, as a residual of the Veteran's service-connected liposarcoma.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had requested a Board hearing.  However, in a letter dated August 19, 2011, it was indicated that he could not attend due to his poor health.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Veteran is service-connected for liposarcoma under Diagnostic Code (DC) 5329.  Under DC 5329, sarcoma, soft tissue (of muscle, fat, or fibrous connective tissue) is rated as 100 percent disabling until after cessation of treatment.  38 C.F.R. § 4.73, Diagnostic Code 5329.  Following the cessation of any surgery, radiation treatment, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.73, Diagnostic Code 5329.  If there has been no local recurrence or metastasis, the disability is rated on residual impairment of function.  Id.  

In a December 2008 rating decision, the Veteran's 100 percent evaluation for liposarcoma was reduced to a noncompensable level as of March 1, 2009.  He had submitted a claim for the entitlement to service connection for the disorders denoted on the cover page of this decision, in September 2008.  The Board notes that he is entitled to compensation for any residuals of his service connected liposarcoma by application of Diagnostic Code 5329.  Id.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required. 


REMAND

The Veteran contends that all of his claimed conditions are related to his service-connected retroperitoneum liposarcoma of the psoas muscle, as a residual of the actual disability or the treatment for such disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

An August 2008 private treatment note indicates that the Veteran had psychological issues and stress stemming from his cancer diagnosis.  The note additionally indicates that the Veteran had renal problems, anemia and fatigue, ostensibly due to his cancer and cancer treatment.   A November 2008 private treatment record indicates that the Veteran had post-cancer diagnosis and treatment, chronic persistent abdominal pain requiring long term analgesics, and anemia.  

Thus, the Board finds that a medical opinion is necessary to determine if any of the Veteran's claimed conditions are residuals of the service-connected liposarcoma or treatment for such condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran is already service-connected for PTSD by an April 2011 rating decision.  He was afforded a VA examination in October 2010 which diagnosed PTSD and adjustment disorder with depressed mood.  The examiner commented that all of the Veteran's psychiatric problems were derived from his combat experiences while serving in Vietnam.  However, the Veteran should additionally be afforded a psychiatric examination to determine if he has a psychiatric disability, apart from his service-connected PTSD, which is related to his service-connected liposarcoma.  Id.

Additionally, a January 2009 letter from the Veteran indicates that he had applied and been approved for benefits from the Social Security Administration. The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration that were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested. 

The RO or the AMC should request the Veteran to provide identifying information concerning any additional health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, obtain and associate with the claims file any pertinent records adequately identified by the Veteran.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the  Veteran has currently (or has had during any portion of the period since the Veteran's claim for such benefits) anemia, chronic fatigue, hypoglycemia, a ventral hernia, abdominal pain, renal disease, residuals of chemotherapy and/or radiation or deformity of the testicles with impotency.  For any disorder found to be present, the examiner should opine whether such is etiologically related to the Veteran's active service or was caused or aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include  his service-connected retroperitoneum liposarcoma of the psoas muscle or treatment for such disability.  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

The rationale for all opinions expressed must also be provided. 

4.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a psychiatric disability (with symptoms above and beyond his service-connected PTSD) which is  etiologically related to the Veteran's active service or was caused or aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include his service-connected retroperitoneum liposarcoma of the psoas muscle or treatment of such disability.  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

The rationale for all opinions expressed must also be provided. 

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


